Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-20 are allowed.  Specifically, the independent Claims 1, 14 and 19-20 are allowed over the prior art. The dependent Claims (2-13 and 15-18) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance

Regarding prior art, Claims 1, 14 and 19-20. Though the prior arts teach , 
a) Koebler et al. (US 10,821,983) discloses managing the power consumption of the vehicle typically include power management logic that can calculate an applied power for the vehicle engine based on information provided from the external environment of the vehicle, the operational status of the vehicle, one or more command inputs from a driver, and one or more operational parameters of the vehicle.
b) Konrardy et al. (US 10,599,155) discloses monitoring use and determining risks associated with operation of a vehicle having one or more autonomous operation features are provided. According to certain aspects, operating data may be recorded during operation of the vehicle. This may include information regarding the vehicle, the vehicle environment, use of the autonomous operation features, and/or control 
c) Long et al. (US 10,180,339) discloses a simple sensor arrangement is detailed which, in addition to producing a customary stream of high bandwidth sensor data, provides an output of low bandwidth data. This low-bandwidth data serves to identify a particular reference pattern with which the high-bandwidth sensor data is found to correspond. Such a sensor can employ reference patterns discovered through pseudo-random trials. A great number of other advantageous features and arrangements are also detailed.

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1, 14 and 19-20:  “e)   determine the operating condition or class with the a highest associated probability of coincidence as a matching operating condition or class, f)    check by the processing logic, whether it is true that cheeks, aside from the matching operating condition or class, other matching operating conditions or classes with a similar probability of coincidence exist and/or whether the probability of coincidence of the matching operation condition or class is below a predefined threshold value, g)    obtain, if the check in step f) true, by the processing logic 
h)    retrieve the value of said further operation parameter either directly from the vehicle operating system or by means of the input device and supplies to step c) an expanded set of operation parameter values, said expanded set comprising the initial or previous parameter set plus said further operation parameter, i)    indicate on a display and/or transmit to a controller of the vehicle operating system, by the processing logic, if the check in step f) is  not true or after an abort criterion has been achieved, the at least one operating condition or class with the highest associated probability of coincidence as the matching operating condition or class”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864